DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 26, 2022 has been entered and considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the limitations “and the displayed user interface element is modified further in response to the radio signal strength” recited in second and third lines of claim 19 were not disclosed and supported in the specification.  In addition, the limitations were not disclosed in the original set of claims at the time of filing.  Therefore, the limitations “and the displayed user interface element is modified further in response to the radio signal strength” recited in the second and third lines of claim 19 constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 10 recites limitation “a previous state” in second line of the claim, but it is unclear as to whether the limitation is referring to same previous state recited in sixth line of the claim 9, or is referring to a different previous state.




Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al., U.S. Patent Application Publication 2014/0364212 A1 (hereinafter Osman), in view of Rajan, WO/2019/067780 (hereinafter Rajan).
Regarding claim 1, Osman teaches a method of displaying a visual interface in a display of a wearable device, the display generally oriented in a first direction facing the user while the wearable device is in use, the method comprising: displaying a user interface element in the display (104 FIGS. 1A-1D, and 4A-4D, paragraph[0139] of Osman teaches FIGS. 4A-4D illustrate alternate embodiments where the game processing module combines the interactive game scenes with three-dimensional scene from the real-world to provide a three-dimensional (3D) immersion in the game while receiving a peek into the real-world; FIG. 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen; the game space illustrates the users A, B and C at certain distance from the user 108 and from each other; the HMD screen illustrated in FIG. 4A is shown to be in a non-transparent mode; FIG. 4B illustrates the game space as the user 108 wearing the HMD walks forward and as he looks down; the forward movement of the user 108 is reflected, in the three-dimensional game space, by the relative position, angle and location of the users A, B and C in relation to the user 108 as well as in relation to each other; additionally, in response to the user moving his head downward, the game space has moved downward to reveal an additional player D as well as an update to the relative location of the users A, B and C in the game space; the downward movement of the user 108's head also results in the rendition of the user's HHC in a corresponding portion 401 of the 3D game space that relates to the location of the user's hand in the real-world; and the HMD screen illustrated in FIG. 4B is considered to have transitioned to a semi-transparent mode and the trigger event causing such transition may be the user's movement forward and shift in gaze downward, and See also at least ABSTRACT and paragraphs[0029], [0039], [0045], and [0140] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game data and objects in an interactive scene are rendered)); 
capturing at least one image using an image detection device of the wearable device, the image detection device generally oriented in at least a second direction opposite the first direction (101 FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0140], and [0142] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console)); 
detecting, in the at least one image, one or more objects within the line of sight of the user (FIGS. 1A-1D, 3Band 4A-4D, paragraph[0129] of Osman teaches in one embodiment illustrated in FIG. 3B, it might be determined that the object in the line of sight of the shifted gaze may be the HHC in the user's hand that is providing the input to the HMD; the object in the line of sight of the shifted gaze may be determined by correlating the input data from the internal camera with the data from observation camera and the external cameras mounted on the HMD to determine the object of interest that correlates with the angle of the shifted gaze; this information is used by the game processing module to direct the external camera of the HMD to capture an image of the HHC in the user's hand(s); in response to the command from the game processing module, the external camera of the HMD captures the image of the identified object and transmits the same to the game processing module, which then converts the visual image to digital data and forwards the digital data for rendering at a corresponding portion of the screen of the HMD; in some embodiments, the visual image of the object may be adjusted to correlate with the interactive scenes of the game; and for example, if the object in the line of view is a controller and the game is an interactive car racing game, the visual image of a controller (i.e., real-world object in the line of the shifted gaze of the user) may be adjusted to appear as a car steering wheel, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0057], [0120]-[0121], [0134]-[0137], and [0142] of Osman (i.e., Osman at least teaches detecting a controller in the line of view of a user and even gestures, for example a user’s finger/hand motions and controller gloves, and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)); but does not expressly teach determining that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modifying the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user.
However, Rajan teaches determining that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modifying the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user (FIGS. 3, 4A-4B, and 5, paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078] of Rajan (i.e., Rajan at least teaches a first user’s head-mounted device moves simulated reality (SR) content in response to the SR content occluding the line-of sight of a user)).
Furthermore, Osman and Rajan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osman based on Rajan by determining that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modifying the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  The same motivation and rationale to combine for claim 1 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 4, Osman and Rajan teach the method of claim 1, wherein modifying the displayed user interface element comprises decreasing an opacity of the user interface element (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).  
Regarding claim 5, Osman and Rajan teach the method of claim 1, wherein modifying the displayed user interface element comprises decreasing a display opacity (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).
Regarding claim 6, Osman and Rajan teach the method of claim 1, wherein modifying the displayed user interface element comprises temporarily removing the user interface element from the display (FIGS. 1A-4D, paragraph[0140] of Osman teaches FIG. 4C illustrates the view rendered on the screen as the user 108 continues to walk forward; the game objects (i.e., users) in the interactive scene have been updated to render the objects to correlate with the user's movement; in this embodiment, the interactive scene rendered in the HMD screen shows only one user that is in the related game space (for e.g., user C) that correlates with the distance moved by the user 108; additionally, the user's continued gaze shift downwards for a period greater than a pre-defined threshold period, will cause the game processing module to bring into focus at least some part of the real-world objects, such as table lamp, table, game console, etc., captured by the external camera; the distance, location, angle, etc., of objects in the game space and the objects from the real world are rendered on the screen of the HMD by taking into consideration the user's forward movement and downward gaze shift as captured by the observation cameras and the external cameras; thus, the objects (both real and virtual objects) are rendered in a manner that makes the objects appear closer to the user 108; in the example illustrated in FIG. 4C, the HMD screen is considered to have transitioned from non-transparent mode to semi-transparent mode; in some embodiments, the virtual game objects are faded out to the background and the real-world objects are brought into focus (i.e., foreground); and in an alternate embodiment, the real-world objects are faded out to the background and the virtual game objects are brought in focus (i.e., foreground), and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0139], [0141]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze)).  
Regarding claim 7, Osman and Rajan teach the method of claim 1, wherein modifying the displayed user interface element comprises repositioning the user interface element in the display (FIGS. 1A-4D, paragraph[0137] of Osman teaches consequently, as illustrated in FIG. 3E, the ball bouncing at height d1 is rendered in the portion or region 304a of the screen while the remaining portion of the screen continues to render the game-related interactive scene; similarly, at time T2, the at least one camera of the HMD detects the ball at a different angle/location as the ball continues its upward ascent to a distance of d2 and the game processing module translates the different angle/location of the ball to the corresponding location on the screen where to render the image of the ball; FIG. 3F illustrates the location 304b where the image of the ball is rendered (the location 304b may correlate with the height d2) while the remaining portions of the screen continue to render the interactive scene from the game; when the ball falls down, the movement of the ball in the downward direction is captured till the ball moves out of the capturing range of the cameras; thus, FIG. 3D illustrates the scene rendered on the screen of the HMD at time T0 as well as at time T5, FIG. 3E illustrates the scene with the ball covering a portion 304a of the screen at time T1 (corresponding to ball ascending) as well as at time T4 (corresponding to ball descending) and FIG. 3F illustrates the scene with the ball covering a portion 304b of the scene at time T2 (corresponding to ball ascending) as well as at time T3 (corresponding to ball ascending); in this embodiment, the HMD screen is considered to have transitioned from a non-transparent mode to a simulated transparent mode; in some embodiments, the image of the ball may be rendered in the foreground while the interactive scenes may be rendered in the background; alternately, the image of the ball may be rendered in the background while the interactive scenes may be rendered in the foreground; in these embodiments, the HMD screen is considered to have transitioned from a non-transparent mode to a semi-transparent mode; and the game processing module, thus, provides a user with a way to completely immerse in a game while providing a peek into scenes from the real-world based on triggering of external events or based on input from the user, such as gaze shifting, or other such visual cues explicitly or implicitly provided by the user, and See also at least ABSTRACT and paragraphs[0023]-[0024], [0119]-[0121], [0126]-[0127], [0132]-[0136], [0138]-[0142], [0144], [0146], and [0150] of Osman (i.e., Osman at least teaches adjusting optic characteristic of an HMD screen to gradually move from an opaque/dark setting (i.e., a non-transparent mode) to a clear setting (i.e., a fully transparent mode) or even semi-transparent mode depending on a trigger event (e.g., a user’s movement forward and shift in gaze), depending on objects held by the user, or on a scene that is being rendered on a portion of the screen, wherein interactive scenes are switched and virtual objects are faded out to the background and real objects are faded out to the background according to the user’s movement forward and shift in gaze, and wherein a position of at least one of the objects is changed on the screen over time)).
Regarding claim 9, Osman and Rajan teach the method of claim 1, further comprising: capturing at least one additional image using the image detection device (FIG. 4D, paragraph[0145] of Osman teaches in one embodiment, transition from non-transparent mode to semi-transparent mode may be in response to users interaction in game play of an interactive game; for example, a first user may be engaged in a multi-player game with a second player; in this embodiment, when the first player points to an object or region, the game processing module is able to detect the direction the first user is pointing, determine the object or scene in the direction of the pointing, and provide an appropriate view of the object or scene to the second player in a semi-transparent mode; in this embodiment, the object or scene may be an object/scene in the real-world object/scene; the game processing module, in this embodiment, receives input from the external cameras mounted on the HMDs of the first and the second players as well as one or more observation cameras to track multiple points in space in the direction of the pointing so as to be able to determine the angle between the two players' views to the object and then capture the appropriate 3D image for rendering at the HMD of the second player, using the triangulation technique; and in one embodiment, the view of the object or scene that is presented to the second player correlates with the second player's position and view of the object/scene in the real-world as seen/viewed by the second player, and See also at least ABSTRACT and paragraph[0142] of Osman (i.e., Osman at least teaches external cameras mounted on HMDs of first and second players to capture an appropriate 3D image for rendering at the HMD of the second player))); 
detecting that the one or more objects are no longer present in the at least one additional image; and returning the user interface element to a previous state (FIG. 4D, paragraph[0149] of Osman teaches alternately, the transition from semi-transparent to non-transparent mode may occur when the event that triggered the transition either returns to a normal or steady state, is no longer available or after expiration of a period of time; and for example, in the case where the transition occurred due to a person walking into a room, the transition back to non-transparent mode may occur when the person leaves the room or remains on the scene for at least the pre-set period of time defined in the pre-defined threshold value, and See also at least ABSTRACT and paragraphs[0142], [0145], and [0148] of Osman (i.e., Osman at least teaches transitioning an HMD screen from semi-transparent to non-transparent mode in response to when a person leaves a room))).
Regarding claim 10, Osman and Rajan teach the method of claim 9, wherein returning the user interface element to a previous state comprises one or more of increasing a brightness of the user interface element, increasing a display brightness, increasing an opacity of the user interface element, increasing a display opacity, restoring the user interface element to the display, repositioning the user interface element in the display, and re-enabling the display (FIG. 4D, paragraph[0149] of Osman teaches alternately, the transition from semi-transparent to non-transparent mode may occur when the event that triggered the transition either returns to a normal or steady state, is no longer available or after expiration of a period of time; and for example, in the case where the transition occurred due to a person walking into a room, the transition back to non-transparent mode may occur when the person leaves the room or remains on the scene for at least the pre-set period of time defined in the pre-defined threshold value, and See also at least ABSTRACT and paragraphs[0142], [0145], and [0148] of Osman (i.e., Osman at least teaches transitioning an HMD screen from semi-transparent to non-transparent mode in response to when a person leaves a room))).
Regarding claim 15, Osman and Rajan teach the method of claim 1, wherein detecting the one or more objects within the line of sight of the user; comprises: transmitting the at least one image to a computing device (FIGS. 1A-1D, 3Band 4A-4D, paragraph[0129] of Osman teaches in one embodiment illustrated in FIG. 3B, it might be determined that the object in the line of sight of the shifted gaze may be the HHC in the user's hand that is providing the input to the HMD; the object in the line of sight of the shifted gaze may be determined by correlating the input data from the internal camera with the data from observation camera and the external cameras mounted on the HMD to determine the object of interest that correlates with the angle of the shifted gaze; this information is used by the game processing module to direct the external camera of the HMD to capture an image of the HHC in the user's hand(s); in response to the command from the game processing module, the external camera of the HMD captures the image of the identified object and transmits the same to the game processing module, which then converts the visual image to digital data and forwards the digital data for rendering at a corresponding portion of the screen of the HMD; in some embodiments, the visual image of the object may be adjusted to correlate with the interactive scenes of the game; and for example, if the object in the line of view is a controller and the game is an interactive car racing game, the visual image of a controller (i.e., real-world object in the line of the shifted gaze of the user) may be adjusted to appear as a car steering wheel, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0055], [0057], [0066], [0069], [0118], [0120]-[0121], [0134]-[0137], and [0142] of Osman (i.e., Osman at least teaches detecting a controller in the line of view of a user and even gestures, for example a user’s finger/hand motions and controller gloves, transmitting images or video of the real-word environment (e.g., the user’s finger/hand motions and controller gloves) to a game processing module, and even transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)); and receiving, from the computing device, an indication of the one or more objects within the image (FIGS. 1A-1D, and 4A-4D, paragraph[0142] of Osman teaches FIG. 4D illustrates the game space rendered on the screen of the HMD of the user 108 as the user 108 immerses in a 3D interactive experience with the game objects in the game space in the game; in one embodiment, the user interacts with the game objects using controller gloves 335; the controller gloves 335, in one embodiment, is configured to provide tactile feedback to a user during game interactions with game objects to provide a more realistic game experience; in some embodiments, the controller gloves include marker elements 335-a, such as LED lights, or other trackable objects/markings, etc., to enable the cameras (external and observation) to detect the finger/hand motions during interactive game play; the controller gloves acts as the HHC, in that they communicate with the computer and the HMD using wireless communication protocol; the communication may also include receiving instruction data that provides feedback to the gloves; controller glove is one example of interactive object that can be used by a user; other interactive objects that can be used by a user to immerse in 3D interactive experience include clothes, shoes, or other wearable articles of clothing, wearable devices, or holdable objects; FIG. 4D illustrates the user 108 interacting with user B in the game space using the controller gloves 335; the game processing module detects the presence of the controller gloves within the game space and transitions the HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user's hand within the controller gloves (real-world object) in the location that correlates with the location of the user B's hand; and this transition of the relevant portion of the screen makes it appear that the user 108 is actually interacting with user B in the 3D space).
Regarding claim 16, Osman teaches a method of displaying a visual interface in a display of a wearable device, the display generally oriented in a first direction facing the user while the wearable device is in use, the method comprising: displaying a user interface element in the display (104 FIGS. 1A-1D, and 4A-4D, paragraph[0139] of Osman teaches FIGS. 4A-4D illustrate alternate embodiments where the game processing module combines the interactive game scenes with three-dimensional scene from the real-world to provide a three-dimensional (3D) immersion in the game while receiving a peek into the real-world; FIG. 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen; the game space illustrates the users A, B and C at certain distance from the user 108 and from each other; the HMD screen illustrated in FIG. 4A is shown to be in a non-transparent mode; FIG. 4B illustrates the game space as the user 108 wearing the HMD walks forward and as he looks down; the forward movement of the user 108 is reflected, in the three-dimensional game space, by the relative position, angle and location of the users A, B and C in relation to the user 108 as well as in relation to each other; additionally, in response to the user moving his head downward, the game space has moved downward to reveal an additional player D as well as an update to the relative location of the users A, B and C in the game space; the downward movement of the user 108's head also results in the rendition of the user's HHC in a corresponding portion 401 of the 3D game space that relates to the location of the user's hand in the real-world; and the HMD screen illustrated in FIG. 4B is considered to have transitioned to a semi-transparent mode and the trigger event causing such transition may be the user's movement forward and shift in gaze downward, and See also at least ABSTRACT and paragraphs[0029], [0039], [0045], and [0140] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game data and objects in an interactive scene are rendered));
detecting at least one sensor input (101 FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0076], [0140], and [0142] of Osman (i.e., Osman at least teaches the HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera (i.e., an image sensor) disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console))); 
processing the at least one sensor input to identify an inertial stimulus of the wearable device; and in response to detecting the inertial stimulus of the wearable device (FIGS. 1A-1D, 2A, 2C, and 4A-4D, paragraph[0069] of Osman teaches in a number of embodiments, a portion of input data based on the head motions and/or hand motions are captured by an observation camera 171 that is connected to the computer 172; in some embodiments, the connection between the observation camera 171 and the computer 172 may be a wired connection; in other embodiments, the connection between the observation camera 171 and the computer 172 may be a wireless connection; in some embodiments, the observation camera 171 is any one or combination of stereo camera, IR camera or mono-camera; in some embodiments the observation camera 171 is one of a video camera or a still-motion camera; the images captured by the observation camera 171 may be used to determine the location and motion of the HMD and the HHC; for example, the images of the observation camera 171 may be used to identify coordinates of position A for the HMD (Xa, Ya, Za) and coordinates of position B for the HHC (Xb, Yb, Zb); in addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the HMD and HHC; in some embodiments, the head and/or hand motions generated at the HMD and the HHC are captured by the observation camera 171 and transmitted to the microcontroller of the HMD 104 as six axis data; the six-axis data from the HMD 104 and/or HHC 106 are interpreted to generate the input data; the interpreted input data is transmitted from the HMD 104 to the computer 172 to influence the outcome of the game program; in some embodiments, the head and/or hand motions captured by the observation camera 171 are directly transmitted to the processor 176 where it is interpreted to generate the six-axis data; the observation camera 171 observes the motions (head and/or hand) of the user and this information is used in providing feedback to the game program to influence the game state changes; in this embodiment, any other input data related to the game program 117 are transmitted by the HMD 104 to the processor and the processor 176 interprets the other input data with the six-axis data to determine if the game state of the game needs to be altered; based on the interpretation, the game state of the game is changed; in some embodiments, the input data from the HMD 104 includes real-world environment data captured by the external camera 101 and sent from the communications circuit of the HMD 104 to the communications circuit 178 of the computer 172; and the real-world environment data may be used to influence the virtual game scenes rendered at certain portions of the screen of the HMD 104, and See also at least ABSTRACT and paragraphs[0023], [0027]-[0028], [0030], [0051]-[0052], [0057], [0079]-[0081], [0088], [0120]-[0121], [0134]-[0137], and [0142] of Osman (i.e., Osman at least teaches inertial sensor circuitry for determining inertial motion of the HMD based on images captured by a camera in order to influence game state changes)), but does not expressly teach modifying the displayed user interface element such that the user interface element does not occlude at least a portion of a field of vision of the user.
However, Rajan teaches modifying the displayed user interface element such that the user interface element does not occlude at least a portion of a field of vision of the user (FIGS. 3, 4A-4B, and 5, paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078] of Rajan (i.e., Rajan at least teaches a first user’s head-mounted device moves simulated reality (SR) content in response to the SR content occluding the line-of sight of a user)).
Furthermore, Osman and Rajan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osman based on Rajan such that in response to detecting the inertial stimulus of the wearable device, modifying the displayed user interface element such that the user interface element does not occlude at least a portion of a field of vision of the user.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  The same motivation and rationale to combine for claim 16 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 17, Osman teaches the method of claim 16, wherein at least one sensor input is an inertial motion sensor, and wherein the inertial stimulus of the wearable device comprises a head movement (FIGS. 1A-1D, 2A, 2C, and 4A-4D, paragraph[0069] of Osman teaches in a number of embodiments, a portion of input data based on the head motions and/or hand motions are captured by an observation camera 171 that is connected to the computer 172; in some embodiments, the connection between the observation camera 171 and the computer 172 may be a wired connection; in other embodiments, the connection between the observation camera 171 and the computer 172 may be a wireless connection; in some embodiments, the observation camera 171 is any one or combination of stereo camera, IR camera or mono-camera; in some embodiments the observation camera 171 is one of a video camera or a still-motion camera; the images captured by the observation camera 171 may be used to determine the location and motion of the HMD and the HHC; for example, the images of the observation camera 171 may be used to identify coordinates of position A for the HMD (Xa, Ya, Za) and coordinates of position B for the HHC (Xb, Yb, Zb); in addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the HMD and HHC; in some embodiments, the head and/or hand motions generated at the HMD and the HHC are captured by the observation camera 171 and transmitted to the microcontroller of the HMD 104 as six axis data; the six-axis data from the HMD 104 and/or HHC 106 are interpreted to generate the input data; the interpreted input data is transmitted from the HMD 104 to the computer 172 to influence the outcome of the game program; in some embodiments, the head and/or hand motions captured by the observation camera 171 are directly transmitted to the processor 176 where it is interpreted to generate the six-axis data; the observation camera 171 observes the motions (head and/or hand) of the user and this information is used in providing feedback to the game program to influence the game state changes; in this embodiment, any other input data related to the game program 117 are transmitted by the HMD 104 to the processor and the processor 176 interprets the other input data with the six-axis data to determine if the game state of the game needs to be altered; based on the interpretation, the game state of the game is changed; in some embodiments, the input data from the HMD 104 includes real-world environment data captured by the external camera 101 and sent from the communications circuit of the HMD 104 to the communications circuit 178 of the computer 172; and the real-world environment data may be used to influence the virtual game scenes rendered at certain portions of the screen of the HMD 104, and See also at least ABSTRACT and paragraphs[0023], [0027], [0030], [0051]-[0052], [0069], [0057], [0079]-[0081], [0088], [0120]-[0121], [0134]-[0137], and [0142] of Osman (i.e., Osman at least teaches a user input circuit that enables a user to interface and provide input to an interactive program by moving the HMD)).
Regarding claim 20, Osman teaches a wearable computing device comprising: a memory; a display device, the display generally oriented in a first direction facing the user while the wearable computing device is in use (104, 266 FIGS. 1A-1D, and 4A-4D, paragraph[0029] of Osman teaches FIG. 1A is an embodiment of an exemplary configuration of a system 100; in one embodiment, the system includes a game cloud 102, an HMD 104 and an HHC 106 communicating over the internet 110; in one embodiment, the HMD 104 includes a router (not shown) to communicate with the internet 110; in some embodiments, the game cloud 102 is referred to herein as a game cloud system; the HMD 104 is placed by a user 108 on his head, such that the display screen(s) align in front of his/her eye(s), in a similar manner in which the user 108 would put on a helmet; and the HHC 106 is held by the user 106 in his/her hands, and See also at least ABSTRACT and paragraphs[0039], [0045], [0092], [0094], [0111], [0139]-[0140], and [0142] of Osman (i.e., Osman at least teaches an HMD having a microcontroller with a memory and having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console));
an image detection device, the image detection device generally oriented in at least a second direction opposite the first direction (101 FIGS. 1A-1D, 2D, and 4A-4D, paragraph[0102] of Osman teaches the internal digital camera 278 (103 of FIG. 1D, 109 of FIG. 2B) captures one or more images of the eye motions of the user 108 (FIGS. 1A-1C) to generate image data, which is an example of input data generated at the HMD based on the head and/or eye motions; similarly, the observation digital camera 274 (camera 171 of FIG. 1D) and/or the external digital camera 275 (camera 101 of FIG. 1D) mounted on the HMD captures one or more images of markers located on the HMD 250 and/or on the HHC/glove/hand of the user 108, head motions of the user wearing the HMD, to generate image data, which is an example of input data that is generated based on the hand/head motions; and the image data captured by the digital cameras 274, 275 and 278 is stored in the video buffer 280, and See also at least paragraphs[0030] and [0090] of Osman (i.e., Osman at least teaches an HMD having a digital camera facing forward for capturing images and gestures)); and a processor operatively coupled to the memory, the display device, and the image detection device, the processor configured to: display a user interface element in the display device (268 FIGS. 1A-1D, 2D, and 4A-4D, paragraph[0092] of Osman teaches the microcontroller 268 stores a rendering program 286 and an operating system 288; the rendering program 286 and the operating system 288 are stored in a memory device of the microcontroller 286 and executed by a microprocessor of the microcontroller 268; an example of microcontroller 268 includes a low cost microcontroller that includes a driver, e.g., an LCD driver, that generates a signal to detect elements (for e.g., LCDs, etc.), to provide media data, for displaying on the display screen 266; and another example of the microcontroller includes a GPU and a memory device, and See also at least ABSTRACT and paragraphs[0029]-[0030], [0039], [0045], [0090], [0099], [0103], [0111], [0116], [0139]-[0140], and [0190] of Osman (i.e., Osman at least teaches an HMD having a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console), wherein the camera is connected to a microcontroller having a memory )); 
capture at least one image using the image detection device (FIGS. 1A-1D, and 4A-4D, paragraph[0030] of Osman teaches in various embodiments, instead of the HHC 106, hands of the user 108 may be used to provide gestures, e.g., hand gestures, finger gestures, etc., that may be interpreted by interactive program and/or the logic within the HMD 104; in such embodiments, the user may wear an interactive glove with sensors to provide tactile feedback; the interactive glove acts as the HHC, when worn by a user, and provides input in the form of interactive gestures/actions to the interactive program and/or the HMD; the interactive glove may include marker elements, such as LEDs, light reflectors, etc., to allow detection of various movements; the interactive glove is one form of wearable device that is used to provide input to the HMD and/or the interactive program and that other forms of wearable clothing/device may also be engaged; a digital camera 101 of the HMD 104 captures images of the gestures and a processor within the HMD 104 analyzes the gestures to determine whether a game displayed within the HMD 104 is affected; in one embodiment, the camera 101 is an external digital camera located on a face plate 405 of the HMD 104 facing forward; in some embodiments, more than one external digital cameras may be provided on the face plate of the HMD 104 to capture different angles of the real-world images; in some embodiments, the camera may be stereo camera, an IR camera, a single-lens camera, etc; and as used herein, the processor may be a microprocessor, a programmable logic device, an application specific integrated circuit, or a combination thereof, and See also at least ABSTRACT and paragraphs[0029], [0140], [0142], and [0190] of Osman (i.e., Osman at least teaches an HMD having a processor and a screen, in front of a user’s eyes, on which game objects in an interactive scene are rendered and a camera disposed opposite the screen and facing forward in order to capture different angles of real-world images of objects (e.g., table lamp, table, game console), wherein the processor obtains and analyzes gestures of captured images)); 
detect, in the at least one image, one or more objects within a line of sight of the user (FIGS. 1A-1D, 3Band 4A-4D, paragraph[0129] of Osman teaches in one embodiment illustrated in FIG. 3B, it might be determined that the object in the line of sight of the shifted gaze may be the HHC in the user's hand that is providing the input to the HMD; the object in the line of sight of the shifted gaze may be determined by correlating the input data from the internal camera with the data from observation camera and the external cameras mounted on the HMD to determine the object of interest that correlates with the angle of the shifted gaze; this information is used by the game processing module to direct the external camera of the HMD to capture an image of the HHC in the user's hand(s); in response to the command from the game processing module, the external camera of the HMD captures the image of the identified object and transmits the same to the game processing module, which then converts the visual image to digital data and forwards the digital data for rendering at a corresponding portion of the screen of the HMD; in some embodiments, the visual image of the object may be adjusted to correlate with the interactive scenes of the game; and for example, if the object in the line of view is a controller and the game is an interactive car racing game, the visual image of a controller (i.e., real-world object in the line of the shifted gaze of the user) may be adjusted to appear as a car steering wheel, and See also at least ABSTRACT and paragraphs[0023], [0030], [0051]-[0052], [0057], [0120]-[0121], [0134]-[0137], [0142], [0190], and Claim 11  of Osman (i.e., Osman at least teaches detecting a controller in the line of view of a user and even gestures, for example a user’s finger/hand motions and controller gloves, and transitioning an HMD screen from non-transparent mode to semi-transparent mode so as to provide an image of the user’s hand within the controller gloves)); but does not expressly teach determine that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modify the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user.
However, Rajan teaches determine that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modify the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user (FIGS. 3, 4A-4B, and 5, paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078] of Rajan (i.e., Rajan at least teaches a first user’s head-mounted device moves simulated reality (SR) content in response to the SR content occluding the line-of sight of a user)).
Furthermore, Osman and Rajan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Osman based on Rajan to determine that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modify the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  The same motivation and rationale to combine for claim 20 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Claims 2-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Rajan, and Hwang, U.S. Patent Application Publication 2014/0333521 A1 (hereinafter Hwang).
Regarding claim 2, Osman and Rajan teach the method of claim 1, but do not expressly teach wherein modifying the displayed user interface element comprises reducing a brightness of the user interface element.  
However, Hwang teaches wherein modifying the displayed user interface element comprises reducing a brightness of the user interface element (FIG. 1, paragraph[0049] of Hwang teaches processor 140 may be configured to change a display property of information area 130 based at least in part on the activity of the at least one pupil within the eyes, which is detected by eye tracker 120; non-limiting examples of the display property may include at least one of a transparency, a size, a brightness, a chroma, a display resolution, an on/off switch, or a blinking speed of information area 130; in some embodiments, processor 140 may be configured to determine a gaze point of the pupil based on the detected activity of the pupil; by way of example, processor 140 may be configured to determine the gaze point of the pupil by using any well-known gaze point determining method using binocular disparity information of the pupil; processor 140 may be further configured to calculate a distance between the determined gaze point of the pupil and information area 130 on optical element 110; by way of example, a reference point in information area 130 may be predefined by processor 140, and process 140 may be configured to calculate the distance between the determined gaze point and the predefined reference point; then, processor 140 may be configured to determine the display property of information area 130 based at least in part on the calculated distance and to change the display property of information area 130; by way of example, processor 140 may be configured to increase the transparency of information area 130, as the distance increases, otherwise, processor 140 may be configured to decrease the transparency of information area 130, as the distance decreases; by way of another example, processor 140 may be configured to decrease at least one of the size, the brightness, the blinking speed, the resolution, or the chroma of information area 130, as the distance increases; and further, in some embodiments, processor 140 may be configured to change the display property of information area 130 in an S-shaped curve, as the distance increases or decreases, and See also at least ABSTRACT and paragraphs[0040], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches decreasing brightness of an information area and stored content or even real-time content on a display apparatus)).
Furthermore, Osman, Rajan, and Hwang are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Rajan and Hwang wherein activating the environmental interaction mode comprises reducing a brightness of the user interface element.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  Another reason for the modification as taught by Hwang is to suitably change a display property of an information area on an optical element of a display apparatus based on an activity of a pupil within an eye (paragraphs[0002] and [0049] of Hwang).  The same motivation and rationale to combine for claim 2 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 3, Osman and Rajan teach the method of claim 1, but do not expressly teach wherein modifying the displayed user interface element comprises reducing a display brightness.  
However, Hwang teaches wherein modifying the displayed user interface element comprises reducing a display brightness (FIG. 1, paragraph[0049] of Hwang teaches processor 140 may be configured to change a display property of information area 130 based at least in part on the activity of the at least one pupil within the eyes, which is detected by eye tracker 120; non-limiting examples of the display property may include at least one of a transparency, a size, a brightness, a chroma, a display resolution, an on/off switch, or a blinking speed of information area 130; in some embodiments, processor 140 may be configured to determine a gaze point of the pupil based on the detected activity of the pupil; by way of example, processor 140 may be configured to determine the gaze point of the pupil by using any well-known gaze point determining method using binocular disparity information of the pupil; processor 140 may be further configured to calculate a distance between the determined gaze point of the pupil and information area 130 on optical element 110; by way of example, a reference point in information area 130 may be predefined by processor 140, and process 140 may be configured to calculate the distance between the determined gaze point and the predefined reference point; then, processor 140 may be configured to determine the display property of information area 130 based at least in part on the calculated distance and to change the display property of information area 130; by way of example, processor 140 may be configured to increase the transparency of information area 130, as the distance increases, otherwise, processor 140 may be configured to decrease the transparency of information area 130, as the distance decreases; by way of another example, processor 140 may be configured to decrease at least one of the size, the brightness, the blinking speed, the resolution, or the chroma of information area 130, as the distance increases; and further, in some embodiments, processor 140 may be configured to change the display property of information area 130 in an S-shaped curve, as the distance increases or decreases, and See also at least ABSTRACT and paragraphs[0040]-[0041], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches decreasing brightness of an information area and stored content or even real-time content on a display apparatus)).
Regarding claim 8, Osman and Rajan teach the method of claim 1, but do not expressly teach wherein modifying the displayed user interface element comprises disabling the display.
However, Hwang teaches wherein modifying the displayed user interface element comprises disabling the display (FIG. 1, paragraph[0053] of Hwang teaches in some other embodiments, processor 140 may be configured to determine a gaze point of at least one pupil based on the detected activity of the pupil; further, processor 140 may be configured to determine whether the gaze point moves from an inside of information area 130 to an outside of information area 130; processor 140 may be configured to change the display property of information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; by way of example, but not limitation, processor 140 may be configured to increase the transparency of information area 130, so information area 130 becomes transparent, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; alternatively, processor 140 may be configured to decrease at least one of the resolution, the chroma, the size or the brightness of information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130; and by way of another example, processor 140 may be configured to turn off information area 130, if the gaze point is determined to move from the inside of information area 130 to the outside of information area 130, and See also at least ABSTRACT and paragraphs[0040]-[0041], and [0046]-[0047] of Hwang (i.e., Hwang at least teaches turning off an information area on a display apparatus based on a user’s gaze point moving from inside of the information area to outside of the information area)). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Rajan, and Livneh, U.S. Patent Application Publication 2020/0151958 A1 (hereinafter Livneh).
Regarding claim 14, Osman and Rajan teach the method of claim 1, but do not expressly teach wherein detecting the one or more objects within the line of sight of the user, comprises: a processor of the wearable device performing object recognition processing the at least one image.
However, Livneh teaches wherein detecting the one or more objects within the line of sight of the user, comprises: a processor of the wearable device performing object recognition processing the at least one image (114 FIGS. 1, 3A-3C, and 5, paragraph[0052] of Livneh teaches processor 114 proceeds to determine the attributes of real tank 172 using relevant data sources; in particular, processor 114 determines the range of real tank 172 relative to image sensor 112, as well as the contours (e.g., size and shape) of real tank 172; it should be noted that the “range” of an object in the scene, as used herein, generally refers to the distance from the scene origin (i.e., the image sensor or the eyes of a viewer of a see-through display) and an object (e.g., a virtual object); whereas the terms “position” or “location” are generally used herein to refer to the position or location of the object in the scene (such as in terms of real-world coordinates or in relation to other objects in the scene); the range and contour attributes may be determined by processing image 170; FIG. 3B depicts the contours of real tank 172, referenced 173, as detected by processor 114 in image 170; based on the determined attributes of real tank 172 (e.g., the detected contours 173, and the determined position or range), and the intended location of virtual tank 174, processor 114 determines which, if any, portions of virtual tank 174 would appear obstructed from view (i.e., when viewed along the LOS of image sensor 112 when image 170 was captured); in particular, processor 114 determines whether the virtual tank 174 is positioned in front of (i.e., before) or behind (i.e., after) real tank 172 by comparing the determined ranges of each, thereby indicating whether the virtual object is in fact obstructed; if (the entirety of) virtual tank 174 is determined to be in front of real tank 172, then there is no obstruction; however, if (at least part of) virtual tank 174 is behind real tank 172, then there is an obstruction; and processor 114 then determines precisely which parts of virtual tank 174 are obstructed based on the contours 173 of real tank 172, and See also at least paragraphs[0032]-[0037], and [0051]-[0052] of Livneh (i.e., Livneh at least teaches a processor that may be part of a server or remote computer system, or even incorporated with a computer associated with a display, wherein the processor detects contours of a real tank in an image received from an image sensor)).
Furthermore, Osman, Rajan, and Livneh are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osman based on Rajan and Livneh wherein detecting the one or more objects within the line of sight of the user, comprises: a processor of the wearable device performing object recognition processing the at least one image.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  Another reason for the modification as taught by Livneh is to display augmented reality reflective of environmental features affecting visibility (ABSTRACT and paragraph[0011] of Livneh).  The same motivation and rationale to combine for claim 14 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Rajan, and Terahata, U.S. Patent Application Publication 2018/0015362 A1 (hereinafter Terahata).
Regarding claim 12, Osman and Rajan teach the method of claim 1, but do not expressly teach wherein detecting the line of sight of the user comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction.
However, Terahata teaches wherein detecting the line of sight of the user comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction (140 FIGS. 1-2, paragraph[0068] of Terahata teaches the eye gaze sensor 140 has an eye tracking function of detecting a line-of-sight direction of the user U; for example, the eye gaze sensor 140 may include a right-eye gaze sensor and a left-eye gaze sensor; the right-eye gaze sensor may be configured to detect reflective light reflected from the right eye (in particular, the cornea or the iris) of the user U by irradiating the right eye with, for example, infrared light, to thereby acquire information relating to a rotational angle of a right eyeball; and meanwhile, the left-eye gaze sensor may be configured to detect reflective light reflected from the left eye (in particular, the cornea or the iris) of the user U by irradiating the left eye with, for example, infrared light, to thereby acquire information relating to a rotational angle of a left eyeball).
Furthermore, Osman, Rajan, and Terahata are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitably worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Rajan and Terahata wherein detecting the line of sight of the user comprises tracking an eye of the user using a gaze detection device generally oriented in the first direction.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  Another reason for the modification as taught by Terahata is to suitably detect a line-of-sight of a user (paragraph[0068] of Terahata).  The same motivation and rationale to combine for claim 12 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Rajan, and Ely et al., U.S. Patent 10,841,174 B1 (hereinafter Ely).
Regarding claim 19, Osman and Rajan teaches the method of claim 16; , and the displayed user interface element is modified further in response to (FIGS. 3, 4A-4B, and 5, paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078]-[0079] of Rajan (i.e., Rajan at least teaches a first user’s head-mounted device moves simulated reality (SR) content in response to the SR content occluding the line-of sight of a user)); but do not expressly teach wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength; the radio strength.
However, Ely teaches wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength; the radio strength (FIGS. 1, Col. 9, Lines 11-34, respectively of Ely teach device 10 may track the location of device 14 using signal strength measurement schemes (e.g., measuring the signal strength of radio signals from device 10) or using time based measurement schemes such as time of flight measurement techniques, time difference of arrival measurement techniques, angle of arrival measurement techniques, triangulation methods, time-of-flight methods, using a crowdsourced location database, and other suitable measurement techniques; this type of location tracking may be achieved using ultra-wideband signals, Bluetooth® signals, WiFi® signals, millimeter wave signals, or other suitable signals; this is merely illustrative, however; and if desired, control circuitry 16 of device 10 may determine the location of device 14 using Global Positioning System receiver circuitry, proximity sensors (e.g., infrared proximity sensors or other proximity sensors), cameras 20, depth sensors (e.g., structured light depth sensors that emit beams of light in a grid, a random dot array, or other pattern, and that have image sensors that generate depth maps based on the resulting spots of light produced on target objects), sensors that gather three-dimensional depth information using a pair of stereoscopic image sensors, lidar (light detection and ranging) sensors, radar sensors, using image data from a camera, using motion sensor data, and/or using other circuitry in device 10, and See also at least Cols. 4, 5-6, and 11; Lines 1-18,  Lines 60-67 and Lines 1-3, and Lines 1-49, respectively (i.e., Ely teaches a head-mounted display device having circuitry for tracking, and identifying and gathering information from other external devices using radio signals and measuring signal strength of the radio signals)).
Furthermore, Osman, Rajan, and Ely are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Osman based on Rajan and Ely wherein at least one sensor input is a radio signal sensor, the processing comprising detecting a radio signal strength.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).  Another reason for the modification as taught by Ely is to have a suitable head-mounted display with control circuitry for displaying virtual reality or augmented reality content and gathering information about external devices (ABSTRACT and Cols. 1 and 2, Lines 32-67 and Lines 1-6, respectively of Ely).  The same motivation and rationale to combine for claim 19 mentioned above, in light of corresponding statement of grounds of rejection, applies to each claim mentioned in the corresponding statement of grounds of rejection.

Potentially Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 13 and 18 the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.  The following is a brief summary of Applicant’s arguments:
In regard to currently amended claim 1, Applicants submitted that the prior art of record does not disclose or suggest the following: “determining, that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user”.
In regard to currently amended claim 16, Applicants submitted that the prior art of record does not disclose or suggest the following: “in response to detecting the inertial stimulus of the wearable device modifying the displayed user interface element such that the user interface element does not occlude at least a portion of a field of vision of the user”.
In regard to currently amended claim 20, Applicants submitted that the prior art of record does not disclose or suggest the following: “determine that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user”.
Examiner respectfully disagrees.  Specifically, in regard to arguments ‘A’ and ‘C’ summarized above at least paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078] of Rajan.
Thus, Rajan teaches a first user’s head-mounted device moves simulated reality (SR) content in response to determining the SR content occludes the line-of sight of a user.
Furthermore, as mentioned above Osman and Rajan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osman based on Rajan by determining that the displayed user interface element at least partially occludes the one or more objects within the line of sight of the user; and modifying the displayed user interface element so as not to occlude the one or more objects within the line of sight of the user.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).
In addition, in regard to argument ‘B’ summarized above at least paragraph[0069] of Osman teaches in a number of embodiments, a portion of input data based on the head motions and/or hand motions are captured by an observation camera 171 that is connected to the computer 172; in some embodiments, the connection between the observation camera 171 and the computer 172 may be a wired connection; in other embodiments, the connection between the observation camera 171 and the computer 172 may be a wireless connection; in some embodiments, the observation camera 171 is any one or combination of stereo camera, IR camera or mono-camera; in some embodiments the observation camera 171 is one of a video camera or a still-motion camera; the images captured by the observation camera 171 may be used to determine the location and motion of the HMD and the HHC; for example, the images of the observation camera 171 may be used to identify coordinates of position A for the HMD (Xa, Ya, Za) and coordinates of position B for the HHC (Xb, Yb, Zb); in addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the HMD and HHC; in some embodiments, the head and/or hand motions generated at the HMD and the HHC are captured by the observation camera 171 and transmitted to the microcontroller of the HMD 104 as six axis data; the six-axis data from the HMD 104 and/or HHC 106 are interpreted to generate the input data; the interpreted input data is transmitted from the HMD 104 to the computer 172 to influence the outcome of the game program; in some embodiments, the head and/or hand motions captured by the observation camera 171 are directly transmitted to the processor 176 where it is interpreted to generate the six-axis data; the observation camera 171 observes the motions (head and/or hand) of the user and this information is used in providing feedback to the game program to influence the game state changes; in this embodiment, any other input data related to the game program 117 are transmitted by the HMD 104 to the processor and the processor 176 interprets the other input data with the six-axis data to determine if the game state of the game needs to be altered; based on the interpretation, the game state of the game is changed; in some embodiments, the input data from the HMD 104 includes real-world environment data captured by the external camera 101 and sent from the communications circuit of the HMD 104 to the communications circuit 178 of the computer 172; and the real-world environment data may be used to influence the virtual game scenes rendered at certain portions of the screen of the HMD 104, and See also at least ABSTRACT and paragraphs[0023], [0027]-[0028], [0030], [0051]-[0052], [0057], [0079]-[0081], [0088], [0120]-[0121], [0134]-[0137], and [0142] of Osman.
Thus, Osman at least teaches inertial sensor circuitry for determining inertial motion of an HMD based on images captured by a camera in order to influence game state changes.
Moreover, paragraph[0077] of Rajan teaches for example, with reference to FIGS. 4A-4B, the HMD 120 or a component thereof (e.g., the SR presenting unit 344) moves the SR content 407 from position 413a (e.g., the first view) in states 410-430 to position 413b (e.g., the second view) in state 440 in order to reduce line-of-sight occlusion of the second user 411 caused by the SR content 407 in response to detecting the second user 411 within the spatial threshold 409 of the user of the HMD 120 in state 430; and as such, according to some implementations, the device moves the SR content to a new location based on a position of the object relative the user of the device so that the SR content does not occlude a line-of-sight between the user of the device and the object, and See also at least ABSTRACT and paragraphs[0045], [0056]-[0059], [0060]-[0065], [0067], and [0078] of Rajan.
Thus, as mentioned above, Rajan teaches a first user’s head-mounted device moves simulated reality (SR) content in response to determining the SR content occludes the line-of sight of a user.
Furthermore, as mentioned above, Osman and Rajan are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device to be a suitable see-through display worn on a head of a user.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Osman based on Rajan such that in response to detecting the inertial stimulus of the wearable device, modifying the displayed user interface element such that the user interface element does not occlude at least a portion of a field of vision of the user.  One reason for the modification as taught by Rajan is to determine whether an object in a physical environment satisfies one or more interaction criteria; and to suitably change display of simulated reality content from a first view to a second view in response to determining that the object in the physical environment satisfies the one or more interaction criteria, wherein in the first view the object is occluded by the simulated reality content, and wherein the second view reduces occlusion of the object by the simulated reality content  (ABSTRACT and paragraphs[0069]-[0076] of Rajan).
Also, in regard to independent claims 1, 16, and 20 Applicant submitted that similar arguments apply to respective dependent claims.  Therefore, the Examiner’s response in regard to arguments ‘A’, ‘ B’, and ‘C’ summarized above, also applies to respective dependent claims.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621